



FIRST AMENDMENT TO FINANCING AGREEMENT


THIS FIRST AMENDMENT TO FINANCING AGREEMENT (this “Amendment”), is entered into
as of June 10, 2016, by and among Angie’s List, Inc., a Delaware corporation
(“Company”) and other entities that become borrowers from time to time party
hereto (collectively with the Company, the “Borrowers” and, individually, a
“Borrower”), AL BV Investment, Inc., a Delaware corporation (“AL BV”), AL Campus
Kids, LLC, an Indiana limited liability company (“AL Campus”), AL Real Estate
Holdings, LLC, an Indiana limited liability company (“AL RE”, and together with
AL BV, AL Campus and each other Guarantor from time to time party hereto, the
“Guarantors”, and collectively with the Borrower, the “Loan Parties”), TCW Asset
Management Company, a California corporation (“TCW”), as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, the “Administrative Agent”) and TCW, as collateral agent for the
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”, and together with the Administrative
Agent, collectively, the “Agents” and each an “Agent”), and the Required Lenders
(as defined in the Financing Agreement) identified below.


WITNESSETH:


WHEREAS, Borrower, Guarantors, Lenders and Agents are parties to that certain
Financing Agreement dated as of September 26, 2014 (as may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”);


WHEREAS, Borrower have notified the Lenders and the Agents of its desire to
amend certain terms and provisions of the Financing Agreement as set forth
herein;


WHEREAS, the Agents and Lenders have agreed to such amendments subject to the
terms and conditions hereof;


NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


1.
Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Financing Agreement.



2.
Amendments to Financing Agreement. Upon satisfaction of the conditions to
effectiveness set forth in Section 3 below, the Financing Agreement is hereby
amended as follows:



(a)
Section 1.01 of the Financing Agreement is hereby amended by adding the
following definitions in the correct alphabetical order as follows:



“Applicable Margin” means the following:
Applicable Interest Rate
Tier 1 Applicable Margin
Tier 2 Applicable Margin
LIBOR Rate
7.25%
6.75%
Reference Rate
6.25%
5.75%



The Applicable Margin shall be based upon the most recent Consolidated EBITDA
calculation delivered to each Agent and each Lender pursuant to Section
7.01(a)(iv)(B) concurrently with the delivery of the quarterly financial
statements delivered pursuant to Section 7.01(a)(ii), and the Applicable Margin
shall be re-determined quarterly and such redetermined Applicable Margin shall
be effective on the one (1) Business Day following the date of delivery to each
Agent and each Lender of the Company’s and its Subsidiaries’ most recent
quarterly financial statements and related


1

--------------------------------------------------------------------------------





Authorized Officer certificate pursuant to Sections 7.01(a)(ii) and (iv);
provided that, on and after the First Amendment Effective Date and at any
subsequent time thereafter the Company delivers such quarterly financial
statements and certificates showing the calculation of Consolidated EBITDA of
the Company and its Subsidiaries is less than or equal to $30,000,000, the
Applicable Margin, in each case of a Reference Rate Loan and LIBOR Rate Loan,
shall be set at the spread corresponding to “Tier 1” in the table above pursuant
to the terms set forth above; provided, however, that, on and after the delivery
of such financial statements and Authorized Officer’s certificate attaching a
schedule showing the calculation of Consolidated EBITDA of the Company and its
Subsidiaries is greater than $30,000,000, then the Applicable Margin shall be
set at the spread corresponding to “Tier 2” in the table above pursuant to the
terms set forth above.


Notwithstanding the forgoing, if the Company fails to provide such financial
statements and Authorized Officer’s certificate when such financial statements
and Authorized Officer’s certificate are due pursuant to Sections 7.01(a)(ii)
and (iv), as the case may be, the Applicable Margin shall be set at the spread
corresponding to “Tier 1” in the table above as of the next Business Day
following the date such financial statements and Authorized Officer’s
certificate were required to be delivered until one (1) Business Day following
the date on which such financial statements and Authorized Officer’s certificate
are actually delivered the Administrative Agent (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such financial statements and
certificate, the Applicable Margin shall be set at the spread based upon the
calculations disclosed by such financial statements and certificates and as set
forth above).


In the event the information regarding Consolidated EBITDA contained in any
quarterly Authorized Officer’s certificate is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or a lower Applicable Margin for any period (an “Applicable
Margin Period”) than the Applicable Margin actually applied for such Applicable
Margin Period, then (i) Borrower shall immediately upon becoming aware thereof
deliver to each Agent and each Lender a correct quarterly Authorized Officer’s
certificate for such Applicable Margin Period,(ii) the Applicable Margin shall
be re-determined as if the correct Applicable Margin (based upon the table
above) had been applied applicable for such Applicable Margin Period, (iii) the
Borrower shall promptly (but, in any event, within two (2) Business Days)
deliver to each Agent and each Lender the full payment, if any, in respect of
the accrued additional interest on the Loan as a result of such increased
Applicable Margin for such Applicable Margin Period, and (iv) the Borrower shall
immediately promptly (but, in any event, within ten (10) Business Days) be
credited for the amount, if any, in respect of additional interest, if any, paid
by Borrower as a result of such increased Applicable Margin for such Applicable
Margin Period (and any Default or Event of Default consisting of failure to make
payment of such additional interest shall be deemed cured thereby); provided
that, any Default or Event of Default that may or could have been caused by such
failure to deliver an accurate Authorized Officer’s certificate shall not be
deemed waived pursuant to the forgoing unless otherwise separately waived in
writing or cured pursuant to the terms hereof. For the avoidance of doubt, any
increase in Applicable Margin shall not be deemed to be a waiver of any
financial covenant violation or other default hereunder.


“First Amendment” means that certain First Amendment to Financing Agreement,
dated as of the First Amendment Effective Date, among the Borrower, the
Guarantors, the Lenders party thereto and the Agent.


“First Amendment Effective Date” means June 10, 2016.


2

--------------------------------------------------------------------------------





(b)
The definition of “Applicable Prepayment Premium” in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety as follows:



“Applicable Prepayment Premium” means, on any date of determination, with
respect to any prepayment made pursuant to (x) Section 2.05(b), (y) Sections
2.05(c)(ii), (c)(iii) and (c)(vi), and (z) the proceeds of any Extraordinary
Event in connection with Section 2.05(c)(iv) or Net Cash Proceeds of any
Casualty Event in connection with 2.05(c)(v) to the extent such proceeds are in
excess of twenty percent (20%) of the aggregate outstanding principal amount of
the Loans at such time of prepayment, in each case of the foregoing clauses (x),
(y) and (z) including, without limitation, any prepayment made after either (x)
an Event of Default has occurred and is continuing, or (y) the acceleration of
the Term Loans for any reason, in each case, including, without limitation, as
the result of the commencement of any Insolvency Proceeding, an amount equal to
(a) during the period of time from and after the Effective Date up to and
including the date that is the first anniversary of the First Amendment
Effective Date, an amount equal to one percent (1.0%) multiplied by the
principal amount of any optional prepayment of the Loans on such date or
mandatory prepayment, as applicable, and (b) after the first anniversary of the
First Amendment Effective Date, zero.


(c)
Section 2.03(a) of the Financing Agreement is hereby amended by replacing “2016”
where it is used therein and replacing such language with “2017”.



(d)
Section 2.04(a) of the Financing Agreement is hereby amended and restated in its
entirety as follows:



(a)
Term Loans. Subject to the terms of this Agreement, at the option of the
Administrative Borrower, each Loan or any portion thereof shall be either a
Reference Rate Loan or a LIBOR Rate Loan. Each portion of a Loan that is a
Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of the Loan until repaid, at a rate per
annum equal to the Reference Rate plus the applicable Applicable Margin. Each
portion of a Loan that is a LIBOR Rate Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of the Loan until
repaid, at a rate per annum equal to the LIBOR Rate for the Interest Period in
effect for such Loan (or such portion thereof) plus the applicable Applicable
Margin.



(e)
The table set forth in Section 7.03(a) of the Financing Agreement is hereby
amended and restated in its entirety as follows:

Fiscal Period End
Consolidated EBITDA
1 fiscal quarter ending December 31, 2014
$13,600,000
2 consecutive fiscal quarters ending March 31, 2015
$15,000,000
3 consecutive fiscal quarters ending June 30, 2015
$6,600,000
4 consecutive fiscal quarters ending September 30, 2015
$7,900,000
4 consecutive fiscal quarters ending December 31, 2015
$12,300,000
4 consecutive fiscal quarters ending March 31, 2016
$17,700,000
4 consecutive fiscal quarters ending June 30, 2016
$21,900,000
4 consecutive fiscal quarters ending September 30, 2016
$22,500,000
4 consecutive fiscal quarters ending December 31, 2016
$22,500,000
4 consecutive fiscal quarters ending March 31, 2017
$25,000,000
4 consecutive fiscal quarters ending June 30, 2017
$25,000,000
4 consecutive fiscal quarters ending September 30, 2017
$27,500,000
4 consecutive fiscal quarters ending December 31, 2017 and
each period of 4 consecutive fiscal quarters ending each March
31, June 30, September 30 and December 31 thereafter
$32,500,000



3

--------------------------------------------------------------------------------







(f)
Section 7.03(b) of the Financing Agreement is hereby amended by deleting
“$10,000,000” where it is used therein and replacing such language with
“$30,000,000”.



(g)
Section 7.03(c) of the Financing Agreement is hereby amended and restated in its
entirety as follows:



Membership Revenue. Commencing with the 4 consecutive fiscal quarter period
ending December 31, 2014 and testing through and including the 4 consecutive
fiscal quarter period ending March 31, 2016 (and, for the avoidance of doubt,
not tested in any period thereafter), permit Membership Revenue of the Company
and its Subsidiaries for any of the applicable fiscal period set forth below to
be less than the amount set forth opposite such period:
Fiscal Period End
Membership Revenue
4 consecutive fiscal quarter ending December 31, 2014
$54,600,000
4 consecutive fiscal quarters ending March 31, 2015
$54,100,000
4 consecutive fiscal quarters ending June 30, 2015
$53,500,000
4 consecutive fiscal quarters ending September 30, 2015
$53,200,000
4 consecutive fiscal quarters ending December 31, 2015
$53,000,000
4 consecutive fiscal quarters ending March 31, 2016
$52,700,000
4 consecutive fiscal quarters ending June 30, 2016 and each
period of 4 consecutive fiscal quarters ending each September
30, December 31, March 31 and June 30 thereafter
N/A



provided that, notwithstanding anything to the contrary herein, (A) for the
fiscal quarter ended March 31, 2014, Membership Revenue shall be deemed to be
$18,566,085; provided, further, that this Membership Revenue financial covenant
shall not be tested in any applicable fiscal period so long as the EBITDA Total
Leverage Ratio of the Company and its Subsidiaries for such period calculated on
the applicable test date is less than 1.00:1.00.


(h)
Schedule 6.01(f) of the Financing Agreement is hereby amended and restated in
its entirety with the information set forth on Schedule I hereto and making a
part of such Schedule 6.01(f) of the Financing Agreement in all respects.



(i)
Schedule 6.01(ee) of the Financing Agreement is hereby amended and restated in
its entirety with the information set forth on Schedule II hereto and making a
part of such Schedule 6.01(ee) of the Financing Agreement in all respects.



3.
Conditions. The effectiveness of this Amendment is subject to the following
conditions:



(a)
the execution and delivery of this Amendment by the Borrower, Guarantors,
Agents, and the Required Lenders;



(b)
after giving effect to this Amendment the representations and warranties set
forth herein shall be true and correct and no Default or Event of Default shall
exist and be continuing; and



(c)
the Borrower shall have paid all fees, costs and expenses of the Agents and
Lenders in connection with this Amendment, including, without limitation,
reasonable fees, costs and expenses of Agents’ and Lenders’ counsel.







4

--------------------------------------------------------------------------------





4.
Representations and Warranties. The Loan Parties hereby represent and warrant to
each Lender as follows:



(a)
each Loan Party is a corporation or limited liability company, as applicable,
duly organized, validly existing and in good standing or in existence, as
applicable, under the laws of the jurisdiction of its formation;



(b)
each Loan Party has the power and authority to execute, deliver and perform its
obligations under this Amendment;



(c)
the execution, delivery and performance by the Loan Parties of this Amendment,
has been duly authorized by all necessary action and does not and will not
require any registration with, consent or approval of, notice to or action by,
any Person (including any Governmental Authority);



(d)
this Amendment constitutes the legal, valid and binding obligation of the Loan
Parties, enforceable against each Loan Party in accordance with its terms;



(e)
immediately before and after giving effect to this Amendment, no Default or
Event of Default exists or shall exist immediately following the consummation of
the changes contemplated hereby;



(f)
after giving effect to this Amendment and the supplements to the Financing
Agreement set forth on Schedules I and II hereto, all representations and
warranties contained in the Financing Agreement are true and correct as of the
date hereof, except to the extent made as of a specific date, in which case each
such representation and warranty are true and correct as of such date; and



(g)
by its signature below, each Loan Party agrees that it shall constitute an Event
of Default if any representation or warranty made herein is untrue or incorrect
in as of the date when made or deemed made.



5.
Agreement in Full Force and Effect As Amended. Except as specifically amended
hereby, the Financing Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be a
waiver, amendment or modification of any provisions of the Financing Agreement
or any other Loan Document or any right, power or remedy of the Lenders, nor
constitute a waiver of any provision of the Financing Agreement, any other Loan
Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case, whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Amendment
also shall not preclude the future exercise of any right, remedy, power, or
privilege available to the Lenders whether under the Financing Agreement, the
other Loan Documents, at law or otherwise and nothing contained herein shall
constitute a course of conduct or dealing among the parties hereto. All
references to the Financing Agreement shall be deemed to mean the Financing
Agreement as modified hereby. This Amendment shall not constitute a novation or
satisfaction and accord of the Financing Agreement or the other Loan Documents,
but shall constitute an amendment thereof. The parties hereto agree to be bound
by the terms and conditions of the Financing Agreement and the Loan Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Financing Agreement to “this Amendment,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Financing Agreement as amended by this Amendment, and each
reference herein or in any other Loan Document to the “Financing Agreement”
shall mean and be a reference to the Financing Agreement as amended and modified
by this Amendment.



6.
Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment and any number of separate counterparts, each of which when so
executed, shall be deemed an original and all said counterparts when taken
together shall be deemed to constitute but one and the same instrument.



5

--------------------------------------------------------------------------------





7.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each Loan Party and its successors and assigns and Lenders and their
successors and assigns.



8.
Further Assurance. Each Loan Party hereby agrees from time to time, as and when
requested by any Lender, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements and to take or cause
to be taken such further or other action as such Lender may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment, the Financing Agreement, and the Loan Documents.



9.
GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (BUT INCLUDING AND
GIVING EFFECT TO SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).



10.
Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.



11.
Reaffirmation. Each Loan Party as debtor, grantor, pledgor, or in other any
other similar capacity hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party. Each Loan Party hereby consents to this
Amendment and acknowledges that each of the Loan Documents remains in full force
and effect and is hereby ratified and reaffirmed. Except as expressly set forth
herein, the execution of this Amendment shall not operate as a waiver of any
right, power or remedy of the Lenders, constitute a waiver of any provision of
any of the Loan Documents or serve to effect a novation of the Obligations.



12.
Acknowledgment of Rights; Release of Claims. Each Loan Party hereby acknowledges
that: (a) it has no defenses, claims or set-offs to the enforcement by any
Lender or Agent of Loan Parties’ liabilities, obligations and agreements on the
date hereof; (b) to its knowledge, each Lender and Agent have fully performed
all undertakings and obligations owed to it as of the date hereof; and (c)
except to the limited extent expressly set forth in this Amendment, each Lender
and Agent do not waive, diminish or limit any term or condition contained in the
Financing Agreement or any of the other Loan Documents. Each Loan Party hereby
remises, releases, acquits, satisfies and forever discharges the Lenders and
Agents, their agents, employees, officers, directors, predecessors, attorneys
and all others acting or purporting to act on behalf of or at the direction of
the Lenders and Agents (“Releasees”), of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have after the date hereof against
the Releasees, for, upon or by reason of any matter, cause or thing whatsoever
through the date hereof. Without limiting the generality of the foregoing, each
Loan Party waives and affirmatively agrees not to allege or otherwise pursue any
defenses, affirmative defenses, counterclaims, claims, causes of action, setoffs
or other rights they do, shall or may have as of the date hereof, including, but
not limited to, the rights to contest: (a) the right of each Agent and each
Lender to exercise its rights and remedies described in this Amendment; (b) any
provision of this Amendment or the Loan Documents; or (c) any conduct of the
Lenders or other Releasees relating to or arising out of the Financing Agreement
or the other Loan Documents on or prior to the date hereof.



6

--------------------------------------------------------------------------------





13.
Miscellaneous. This Amendment is a Loan Document.



[Remainder of Page Intentionally Left Blank; Signature Pages Follow]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.


BORROWER:
 
 
ANGIE'S LIST, INC.,
a Delaware corporation
 
 
By:
/s/ THOMAS R. FOX
Name:
Thomas R. Fox
Title:
Chief Financial Officer

GUARANTORS:
 
 
AL BV INVESTMENT, INC.,
a Delaware corporation
 
 
By:
/s/ THOMAS R. FOX
Name:
Thomas R. Fox
Title:
Chief Financial Officer

AL CAMPUS KIDS, LLC,
an Indiana limited liability company
 
 
By:
/s/ CHUCK HUNDT
Name:
Chuck Hundt
Title:
President

AL REAL ESTATE HOLDINGS, LLC,
an Indiana limited liability company
 
 
By:
/s/ J. MARK HOWELL
Name:
J. Mark Howell
Title:
Manager



[Signature Page to First Amendment to Financing Agreement]




--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
 
TCW ASSET MANAGEMENT COMPANY
 
 
By:
/s/ SUZANNE GROSSO
Name:
Suzanne Grosso
Title:
Managing Director



[Signature Page to First Amendment to Financing Agreement]






--------------------------------------------------------------------------------





REQUIRED LENDERS:
 
 
TCW DIRECT LENDING STRATEGIC VENTURES LLC
 
 
By:
/s/ SUZANNE GROSSO
Name:
Suzanne Grosso
Title:
Managing Director



[Signature Page to First Amendment to Financing Agreement]






--------------------------------------------------------------------------------





KAYNE SENIOR CREDIT FUND II, L.P.
 
 
By: Kayne Senior Credit II Manager, L.P., its Investment Manager
 
 
By:
/s/ DOUG GOODWILLIE
Name:
Doug Goodwillie
Title:
Managing Director

KAYNE SENIOR CREDIT FUNDING II LLC
 
 
By:
/s/ DOUG GOODWILLIE
Name:
Doug Goodwillie
Title:
Vice President

KAYNE SENIOR CREDIT II MINI-MASTER FUND, L.P.
 
 
By:
/s/ DOUG GOODWILLIE
Name:
Doug Goodwillie
Title:
Vice President

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY
 
 
By: Kayne Senior Credit II Manager, L.P., its Investment Manager
 
 
By:
/s/ DOUG GOODWILLIE
Name:
Doug Goodwillie
Title:
Managing Director

KAYNE SENIOR CREDIT FUNDING II OFFSHORE LLC
 
 
By:
/s/ DOUG GOODWILLIE
Name:
Doug Goodwillie
Title:
Vice President



[Signature Page to First Amendment to Financing Agreement]






--------------------------------------------------------------------------------





BLUE CROSS OF CALIFORNIA
 
 
By: Kayne Senior Credit II Manager, L.P., its Investment Manager
 
 
By:
/s/ DOUG GOODWILLIE
Name:
Doug Goodwillie
Title:
Managing Director

THE KOCH COMPANIES PENSION INVESTMENT COMMITTEE, AS NAMED FIDUCIARY FOR THE KOCH
COMPANIES DEFINED BENEFIT MASTER TRUST
 
 
By: Kayne Anderson Capital Advisors, L.P., its Investment Manager
 
 
By:
/s/ MICHAEL O'NEIL
Name:
Michael O'Neil
Title:
Chief Compliance Officer



[Signature Page to First Amendment to Financing Agreement]






--------------------------------------------------------------------------------






Schedule I


Schedule 6.01(f)
Litigation; Commercial Tort Claims


1.
The following litigation matters have been filed:

a.
Moore v. Angie's List, Inc., filed on March 11, 2015 in the U.S. District Court
for the Eastern District of Pennsylvania.



b.
Zygelman v Angie’s List, Inc., filed on January 15, 2016 in the United States
District Court for the Northern District of California.



c.
Glick v. Angie’s List, Inc., filed on February 1, 2016 the United States
District Court for the District of New Jersey.



d.
Location Services IP v. Angie’s List, Inc. filed on April 8, 2016 in the United
States District Court for the Eastern District of Texas.



e.
Crabtree v. Angie’s List, Inc., filed on April 19, 2016 in the United States
District Court for the Southern District of Indiana.



f.
Williams v. Angie’s List, Inc., filed on April 19, 2016 in the United States
District Court for the Southern District of Indiana.



g.
HomeAdvisor v. Angie’s List, Inc. filed on May 4, 2016, in the United States
District Court for the District of Colorado.



2.
The following litigation matter has been threatened:

a.
Warner/Chappell Music, Inc. (“WB Music”) sent the Company letter alleging that
the Company’s commercials were using a musical composition owned by WB Music.





--------------------------------------------------------------------------------






Schedule II


Schedule 6.01(ee)
Collateral Locations


1.
5696 Rolling Bluff Lane, Indianapolis, IN 46221



2.
731 (Suite 200) and 650 Henry Street, Indianapolis, IN 46225



3.
111 West Jackson Blvd. Suite 1600, Chicago, IL 60604 USA



4.
See Schedule 6.01(o), as amended in January 2016 (adding 40. 1050 E. Washington,
Indianapolis, IN 46202 and 41. 1122 E. Washington Indianapolis, IN 46202), as
supplemented as follows:

•
Add 42. 114 Dickson Street, Indianapolis, IN 46202 (real property acquired on
October 6, 2015)

•
Add 43. 118 Dickson Street, Indianapolis, IN 46202 (real property acquired on
October 6, 2015)

•
Add 44. 122 Dickson Street, Indianapolis, IN 46202 (real property acquired on
October 6, 2015)

•
Add 45. 126 Dickson Street, Indianapolis, IN 46202 (real property acquired on
October 6, 2015)

•
Add 46. 1142 Southeastern Ave. , Indianapolis, IN 46202 (real property acquired
on Dec. 29, 2014)



